United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE ARMY, SOUTHERN
COMMAND, Fort Sam Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-823
Issued: August 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 27, 2014 appellant, through her attorney, filed a timely appeal from the
February 6, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective June 30, 2013 on the grounds that she
had no residuals of her accepted work-related injury after that date; and (2) whether appellant
met her burden of proof to establish work-related bilateral carpal tunnel syndrome.
FACTUAL HISTORY
On October 20, 1992 appellant, then a 52-year-old writer/editor, filed an occupational
disease claim alleging that she sustained compression of the ulnar nerves at both elbows due to
1

5 U.S.C. §§ 8101-8193.

the performance of her repetitive duties overtime. Her work included typing, using a computer
mouse and adapting to an uncomfortable, poorly adjusted workstation. OWCP accepted that
appellant sustained bilateral ulnar nerve entrapment ulnar nerve entrapment at her elbows.
Appellant received compensation on the periodic rolls.
In a March 6, 2013 report, Dr. Gordon Zuerndorfer, an attending Board-certified
orthopedic surgeon, described appellant’s medical history and reported findings on physical
examination. He stated that her right elbow had a full range of motion and no tenderness. There
was a negative Tinel’s sign over the right cubital tunnel. Dr. Zuerndorfer reported similar
findings for appellant’s left elbow, but there was a positive Tinel’s sign. The right wrist
exhibited decreased strength and sensation in the ulnar nerve distribution, but no obvious atrophy
of those muscles. There was an equivocal Tinel’s sign over the ulnar nerve at the wrist, a
negative Tinel’s sign over the median nerve at the wrist and a negative Phalen’s test at the wrist.
Dr. Zuerndorfer reported similar findings for appellant’s left wrist. He stated that an
electromyogram (EMG) and nerve conduction velocity (NCV) from April 19, 2012 showed
bilateral carpal tunnel syndrome moderately, but no evidence of right or left ulnar neuropathy.
Dr. Zuerndorfer gave appellant a prescription for a Medrol Dosepak and asked her to frequently
use heat on her hands and wrists.
In an April 4, 2012 report of a March 29, 2012 examination, Dr. William Dinenberg, a
Board-certified orthopedic surgeon serving as an OWCP referral physician, reviewed appellant’s
medical history and reported physical examination findings. He noted that she was sensitive to
light touch thumb through the small finger bilaterally and that she had two-point discrimination
to five-millimeter thumb through small finger bilaterally. Appellant had a positive Tinel’s sign
at the cubital tunnel bilaterally and there was no atrophy of the thenar or hypothenar eminence.
Dr. Dinenberg stated that she had positive Phalen’s sign, positive Tinel’s sign and positive carpal
tunnel compression at the wrists bilaterally. Bilateral elbow range of motion was 0 to 140
degrees. Dr. Dinenberg advised that he could not answer any questions regarding work-related
residuals until EMG and NCV testing was completed.
The findings of EMG and NCV testing obtained on April 19, 2012 showed moderate
bilateral carpal tunnel syndrome but no electrical evidence of right or left ulnar pathology.
In an April 30, 2012 supplemental report, Dr. Dinenberg stated that the April 19, 2012
EMG and NCV testing represented objective evidence which showed moderate bilateral carpal
tunnel syndrome but no electrical evidence of right or left ulnar pathology. Physical examination
revealed a positive Tinel’s sign of the cubital tunnel, positive Phalen’s sign and positive carpal
tunnel compression test at the wrists. Dr. Dinenberg stated that it did not appear that appellant
had residuals of the accepted bilateral ulnar nerve entrapment of her elbows. Rather, it appeared
that appellant’s residuals were secondary to the nonwork-related condition of bilateral carpal
tunnel syndrome. Dr. Dinenberg concluded that the accepted ulnar nerve condition had resolved
and that she had no disability or need for medical care due to a work-related injury. Appellant
had restrictions on wrist and elbow motions, but these were due to the nonwork-related condition
of bilateral carpal tunnel syndrome.
In an April 19, 2013 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits on the grounds that she ceased to have residuals of

2

her accepted bilateral ulnar nerve entrapment. The termination was based on the opinion of
Dr. Dinenberg, the second opinion referral physician. OWCP provided appellant an opportunity
to submit evidence and argument challenging the proposed termination action within 30 days of
the letter. Appellant did not respond.
In a June 20, 2013 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits effective June 30, 2013. It found that she had no residuals of her accepted
bilateral ulnar nerve injury after that date. The weight of the medical evidence rested with the
well-rationalized opinion of Dr. Dinenberg.
In a November 6, 2013 affidavit, Dr. Dinenberg responded to a number of questions
posed by appellant’s counsel. He responded in the affirmative to a question regarding whether
diagnostic testing showed that appellant’s ulnar nerve neuropathies had resolved, but that there
was evidence of bilateral carpal tunnel syndrome. Dr. Dinenberg noted that the observed
bilateral carpal tunnel syndrome had the same cause, namely the repetitive motion work duties as
performed in 1992, as the bilateral ulnar nerve neuropathies that were accepted as work related.
He agreed that appellant had residuals from this work-related bilateral carpel tunnel syndrome.
In a February 6, 2014 decision, an OWCP hearing representative affirmed the June 20,
2013 termination decision. She found that the opinion of Dr. Dinenberg constituted the weight
of medical evidence. Further, the evidence was not sufficient to establish that appellant
sustained work-related bilateral carpal tunnel syndrome.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.2 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
Its burden of proof includes the necessity of furnishing a rationalized medical opinion which
must be based on a complete factual and medical background of the claimant and must be
supported by an explanation of the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.4
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained bilateral ulnar nerve entrapment at her elbows
due to the performance of her repetitive work duties. It terminated her wage-loss compensation
and medical benefits effective June 30, 2013 based on the reports of Dr. Dinenberg, a Boardcertified orthopedic surgeon who served as a second opinion referral physician.
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Dinenberg. The April 4 and 30, 2012 reports of Dr. Dinenberg
2

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

3

Id.

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

establish that appellant had no disability due to her accepted ulnar nerve entrapment after
June 30, 2013.
In an April 4, 2012 report of a March 29, 2012 examination, Dr. Dinenberg discussed
appellant’s medical history and reported physical examination findings, but noted that he could
not answer questions regarding work-related residuals until EMG and NCV testing was
completed. He reviewed the findings of EMG and NCV testing obtained on April 19, 2012,
which showed moderate bilateral carpal tunnel syndrome but no electrical evidence of right or
left ulnar pathology. In an April 30, 2012 report, Dr. Dinenberg stated that the April 19, 2012
EMG and NCV testing represented objective evidence, which showed moderate bilateral carpal
tunnel syndrome but no electrical evidence of right or left ulnar pathology at the elbows.
Physical examination revealed a positive Tinel’s sign of the cubital tunnel, positive Phalen’s sign
and positive carpal tunnel compression test at the wrist. Dr. Dinenberg indicated that it did not
appear that appellant had residuals of the accepted condition of bilateral ulnar nerve entrapment
at both elbows.
The Board has carefully reviewed the opinion of Dr. Dinenberg and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Dinenberg’s opinion provided a thorough factual and
medical history and accurately summarized the relevant medical evidence. He provided a proper
analysis of the factual and medical history and the findings on examination, including the results
of diagnostic testing and reached conclusions regarding appellant’s condition which comported
with this analysis.5 Dr. Dinenberg provided medical rationale for his opinion by explaining that
appellant ceased to have objective signs of the accepted work injury, bilateral ulnar nerve
entrapment at her elbows. He also explained that appellant’s continuing problems were due to a
nonwork-related condition.6
The Board therefore finds that, at the time of the June 30, 2013 termination of appellant’s
wage-loss compensation and medical benefits, the medical evidence of record justified such
termination.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and specific condition for which compensation is claimed are causally

5

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

6

The record also contains a March 6, 2013 report of Dr. Zuerndorfer, an attending Board-certified orthopedic
surgeon, but this report does not contain any indication that appellant continued to have residuals of her accepted
ulnar nerve condition.

4

related to the employment injury.7 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
Causal relationship is a medical issue and the medical evidence generally required to establish
causal relationship is rationalized medical opinion evidence.9
ANALYSIS -- ISSUE 2
The Board finds that the medical evidence is in need of further development regarding
whether appellant sustained a work-related bilateral carpal tunnel syndrome. In a November 6,
2013 affidavit, Dr. Dinenberg responded to questions posed by appellant’s counsel. He
responded in the affirmative to a question regarding whether diagnostic testing showed that
appellant’s ulnar nerve neuropathies had resolved, but noted that there was evidence of bilateral
carpal tunnel syndrome. Dr. Dinenberg observed that the bilateral carpal tunnel syndrome had
the same cause, namely the repetitive motion work duties as performed, as the bilateral ulnar
nerve neuropathies that were accepted as work related. He advised that appellant continued to
suffer from this work-related bilateral carpel tunnel syndrome.
The Board notes that, while the November 6, 2013 report of Dr. Dinenberg is not
completely rationalized, it indicates that appellant sustained bilateral carpal tunnel syndrome due
to her repetitive work duties. The evidence is sufficient to require OWCP to further develop the
medical evidence and the case record.10
The case will be remanded to OWCP for further evidentiary development regarding the
issue of whether appellant sustained a work-related bilateral carpal tunnel condition. OWCP
should prepare a statement of accepted facts and obtain a medical opinion on this matter. After
completing this development directed by the Board, OWCP shall issue an appropriate decision
on this matter.
7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See 20 C.F.R. §§ 10.5(ee), (q); Brady L. Fowler, 44 ECAB 343, 351 (1992). Delores C. Ellyett, 41 ECAB 992,
994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990). A traumatic injury refers to injury caused by a specific
event or incident or series of incidents occurring within a single workday or work shift whereas an occupational disease
refers to an injury produced by employment factors which occur or are present over a period longer than a single
workday or work shift.
9

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

10

See Robert A. Redmond, 40 ECAB 796, 801 (1989).

5

CONCLUSION
The Boards that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 30, 2013 on the grounds that she had no
residuals of her accepted work-related injury after that date. The Board further finds that the
case is remanded to OWCP for further development of the question of whether appellant met her
burden of proof to establish a work-related bilateral carpal tunnel condition.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed with respect to OWCP’s termination of
appellant’s wage-loss compensation and medical benefits and the decision is set aside and the
case remanded for further action with respect to whether her carpal tunnel condition is
employment related.
Issued: August 1, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

